                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                              3:19-cv-00305-RJC-DCK

BRIAN GREEN,                              )
                                          )
            Plaintiff,                    )
                                          )
                    v.                    )                          ORDER
                                          )
                                          )
ROBERT L. PERESICH, et al.,               )
                                          )
            Defendants.                   )
__________________________________________)

       THIS MATTER is before the Court on Plaintiff’s motion to proceed in forma pauperis

[Doc. 2].

       The Plaintiff, who is proceeding pro se, seeks to proceed with this civil action without

having to prepay costs associated with prosecuting the matter. The Plaintiff’s application,

however, fails to provide all the information that the Court requires to determine whether the

Plaintiff has sufficient resources from which to pay the filing fee for this action. This includes,

but is not limited to, the Plaintiff’s spouse’s income. Consequently, the Plaintiff’s application is

denied without prejudice. Should the Plaintiff refile his application, he should use the Application

to Proceed in District Court without Prepaying Fees or Costs (Long Form) (AO 239), which is

available through the Court’s website, http://www.ncwd.uscourts.gov.

       IT IS, THEREFORE, ORDERED that:

       (1) Plaintiff’s motion to proceed in forma pauperis [Doc. 2] is DENIED WITHOUT

            PREJUDICE.

       (2) Plaintiff shall file an Application, using AO Form 239, within thirty (30) days of entry

            of this Order. Failure to file an Amended Application within the time required will




       Case 3:19-cv-00305-RJC-DCK Document 3 Filed 08/07/19 Page 1 of 2
          result in the dismissal of this action without prejudice.

Signed: August 6, 2019




                                              2

      Case 3:19-cv-00305-RJC-DCK Document 3 Filed 08/07/19 Page 2 of 2
